*35DisseNting Opinion.
Fenner, J.
The Article 730, C. P., tinder which the present remedy is invoked, only authorizes it when “ a judgment is rendered against a sheriff or other public officer, for money by him or them received, in Ms or their official capacity, and converted to his or their own use, or not accounted for, etc.'' It evidently contemplates an intentional wrong, a criminal conversion by the officer.
In the suit upon the sheriff’s bond on which the judgment here was rendered, no such allegations were made or issue tendered and it cannot be said that the judgment is for money “converted to Ms own use or not accounted for” by the sheriff. The last words obviously mean, not such accounting as would exempt him from liability to the debt, but such as would excuse him from intentional wrong, of which many examples may be conceived, such as robbery, misappropriation by agents, etc. Had such issue been tendered, defendant would have been entitled to a trial by jury thereon, and I know of no provision of law under which he can be deprived of such right by a summary proceeding like that taken herein, in a matter concerning his personal liberty.
For these reasons, as well as for those contained in the original dissenting opinion herein, I dissent from the present opinion and decree.
M.. J. Poché adheres to his original dissenting opinion and also concurs in this opinion. _